Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 11-14, 16 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (2021/0390972) in view of Sedarat et al (7,177,419).
Consider claims 1 and 13, Lu et al teach an output sidetone adjustment method and communication device comprising: receiving a far-end sound wirelessly or over wires (par. 0018; audio signal); receiving a near-end sound to form a sidetone and obtaining an average input volume of the near-end sound (par. 0015-0016; microphone input signal); detecting ambient noise of the near-end sound (par. 0016-0017); analyzing an average noise volume and a noise frequency band of the ambient noise to determine whether the average noise volume (i.e., estimates the level of ambient noise) of the ambient noise is higher than the average input volume (par. 0017; 0026; 0028); if the average noise volume is higher than the average input volume, adjusting the volume of the sidetone in a specific frequency band by increasing it by a first gain value to form an adjusted sidetone, wherein the specific frequency band and the noise frequency band of the ambient noise belong to the same frequency band or different frequency bands; and outputting the adjusted sidetone and the far-end sound (par. 0017; 0029).
Lu et al suggest of tracks and analyzes the ambient noise and adjusts the level of the sidetone (that includes the user's voice) based on the result of the analysis for specific frequency bands (par. 0029). Lu et al did not explicitly suggest detecting, analyze and adjust ambient noise in each of a plurality of distinct frequency bands. In the same field of endeavor, Sedarat et al teach the systems and methods for a multi-carrier communication system that detects and reduces an echo from a non-linear element present on the transmission medium. The communication signals are separate into two or more distinct frequency bands for comparing relative noise to ambient noise (col. 2 lines 6-19; col. 4 lines 26-30; claim 1). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Sedarat et al into view of Lu et al and the result would have been predictable and resulted in enabling adjusting of each frequency bands thereby enhance communication between users.
Consider claims 2 and 14, Lu et al teach wherein the step of obtaining the average input volume of the near-end sound comprises: obtaining an average input volume in each frequency band of the near-end sound (par. 0021; 0029)
Consider claims 4 and 16, Lu et al teach wherein the step of determining whether the average noise volume of the ambient noise is higher than the average input volume comprises: determining whether the average noise volume in the noise frequency band of the ambient noise is higher than the average input volume in a corresponding frequency band of the near-end sound (par. 0017; 0029).
Consider claims 11 and 23, Lu et al teach further comprising the following step: simultaneously adjusting the volume of the sidetone in the specific frequency band according to a user parameter to form the adjusted sidetone (par. 0017-0018; “self-voice/user’s voice”; par. 0029; “The output signal 442 of the gain stage 440 is an amplified version of the filtered sidetone signal 436”).
Consider claims 12 and 24, Lu et al teach further comprising the following step: analyzing the near-end sound to obtain the user parameter after [s] the near-end sound is received (par. 0026).

Allowable Subject Matter
Claims 3, 5-10, 15, 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Quoc D Tran/
Primary Examiner, Art Unit 2651
September 23, 2022